PER Curiam.
Plaintiff brings forward and discusses in her brief eight assignments of error. All relate to the judge’s charge. Plaintiff stresses her exception to the failure of the judge to instruct the jury with respect to defendant’s duty “to give an invitee notice of any hidden danger or unsafe conditions.” Revis v. Orr, 234 N.C. 158, 66 S.E. 2d 652. This principle of law does not arise upon the evidencé. The only evidence in the record which even remotely refers to any warning or failure to warn is the statement of a witness that “at the time Mrs. Reed fell, there were no signs in the store concerning work *392being done on the floor.” There is no evidence that any work was then being done on the floor; the evidence is to the contrary. Furthermore, the exception is not valid for other reasons. We have carefully considered all assignments of error and we find in them no merit.
No error.